              Case 1:20-cv-06456-ER Document 3 Filed 09/04/20 Page 1 of 2




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and
Spin Master Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SPIN MASTER LTD. AND SPIN MASTER INC.,                    ORDER TO UNSEAL

 Plaintiffs
                                                              20-cv-6456 (ER)
 v.


 BABY-HAPPY STORE, et al.,


 Defendants


 SPIN MASTER LTD. AND SPIN MASTER INC.,

 Plaintiffs                                                   20-cv-6457 (ER)

 v.


 010, et al.,


 Defendants
           Case 1:20-cv-06456-ER Document 3 Filed 09/04/20 Page 2 of 2




       WHEREAS the Court orders that these Actions be unsealed and Records Management

upload all documents filed to date on the Electronic Case Filing system.


SO ORDERED.

             4th day of ________,
SIGNED this _____       September2020, at _______
                                          2:12     p
                                                  __.m.
New York, New York

                                                         ________________________________
                                                          HON. EDGARDO RAMOS
                                                         UNITED STATES DISTRICT JUDGE




                                                1
